DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/19/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16158995, filed on 03/07/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 21 and 22, the claim recites the term "substantially parallel" which is a relative term which renders the claim indefinite. The term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree to which the elongate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhuang et al. US 20120016316 A1 "Zhuang".
In regard to claim 1, Zhuang teaches “A system for navigated punction, biopsy or ablation comprising:” [0065] “a mobile electromagnetic field generator for generating an electromagnetic navigation field, which field generator is connected to an apparatus for medical imaging, in particular an ultrasound probe” [0067, 0066]; a needle-like instrument, comprising a sterile distal portion and an optionally non-sterile proximal portion [0071, 0084, 0073, 0076, 0077, 0087, 0106]; a removable protection device for encapsulating the sterile distal portion [0087, 0088]; a sensor suitable for carrying out measurements allowing for determining the position of the sensor within the navigation field, and a sensor carrier, in addition to said needle-like instrument wherein: said sensor carrier comprises an 
In regard to a system for navigated punction, biopsy or ablation, Zhuang discloses “FIG. 1 shows an example application in which a position sensing system is provided. The position sensing system monitors positions of location markers that are associated with various implements. Various position sensing systems are commercially available. In FIG. 1 a positioning sensing system 16 monitors positions and orientations of an ultrasound probe 12 and a biopsy apparatus 19” [0065]. Position sensing is necessary in order to perform a navigated procedure such as navigated punction, biopsy and ablation such that damage to surrounding tissue it minimized. Since the positioning sensing system of FIG. 1 can monitor the position and orientation of a biopsy apparatus, under broadest reasonable interpretation the system can be used to perform a biopsy. 
In regard to a mobile electromagnetic field generator, Zhuang discloses “The positions of location markers 15 relative to a global coordinate system are measured by 3D position sensor system 16. […] In some embodiments position base unit 17 generates a magnetic field that is sensed by position markers 15” [0067]. In this case, the global coordinate system can be used determine the position of the markers 15, therefore this global coordinate system can be used to perform navigation. Since the position base unit can generate a magnetic field (i.e. an electromagnetic field), under broadest 
In regard to the electromagnetic field generator being connected to an ultrasound probe, Zhuang discloses “The position and orientation of probe 12 are monitored by a 3D position sensor system 16. The 3D position sensor system 16 may include one or more position sensor base units and one or more markers carried on probe 12” [0066]. Since the 3D position sensor system 16 can be used to monitor the position of the probe 12 (i.e. ultrasound probe 12) and can include one or more position sensor base units 17 which can generate a magnetic field (i.e. electromagnetic field), under broadest reasonable interpretation, the electromagnetic field generator can be connected to an ultrasound probe.
In regard to the needle-like instrument, Zhuang discloses “FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21” [0071]. This needle 21 constitutes a needle-like instrument. Furthermore, in regard to the sensor carrier being in addition to the needle-like instrument, Zhuang discloses “For example, position marker 32A may be provided on the end of a needle. The needle may be inserted into sheath 40, causing position marker 32A to move further along the sheath 40. When position marker 32A is aligned with the tip 42A of sheath 40, the needle may be locked in place at connector base 36 by cam 38A, thereby fixing the location of position marker 32A at tip 42A” [0084]. Since the needle may be inserted into the sheath 40 (i.e. the sensor carrier), under broadest reasonable interpretation, the needle constitutes a needle-like structure that is different from the sensor carrier. Therefore the system includes a sensor carrier in addition to the needle-like instrument.
In regard to the needle-like instrument having a sterile distal portion, Zhuang discloses “It can be appreciated that the apparatus illustrated in FIG. 1 may facilitate the placing of needle 21 into the body of patient P such that needle 21 may be used to acquire a tissue sample or place something at a desirable location within patient P” [0073]. Since the needle 21 is placed within the body of the patient, 
In regard to an optionally non-sterile proximal portion, Zhuang discloses “In embodiments where sheath 54 is provided in a sterile first configuration, a non-sterile position marker 52A and sensor cable 52 may be inserted into sheath 54 while sheath 54 is in the first configuration” [0087] and “In the embodiments illustrated in FIG. 1, position markers 15D and 15E are built into a handle of biopsy apparatus 19” [0076]. Since the position marker 52A can be non-sterile, under broadest reasonable interpretation, the position markers 15D and 15E can be optionally non-sterile as well. Additionally, since the sensor handle 20 is at the proximal end of the biopsy apparatus 19 and can includes the position markers 15D and 15E which are optionally non-sterile, under broadest reasonable interpretation, the proximal portion of the needle-like instrument can be optionally non-sterile. This is because the handle is not inserted into the patient’s body.  
In regard to a removable protection device encapsulating the sterile distal portion, Zhuang discloses “In the embodiment illustrated in FIG. 3A sheath 54 is provided in a sterile first configuration in which end 58A of cover 58 is closed to maintain a sterile condition within cover 58. The sterile condition may comprise, for example, a condition in which hub 56, shaft 57, and the surface 58B of 58 that faces shaft 57 are sterile” [0087]. As shown in FIG. 3A the cover 58 surrounds the shaft 57 which represents the needle-like instrument. Therefore the cover 58 represents a protection device that encapsulates the 
In regard to a sensor for carrying out measurements for determining position, Zhuang discloses “Position marker 32A may comprise a six-degree of freedom position marker that may be used with a compatible position sensor to obtain both position and orientation or a three-degree of freedom position marker that provides position information, for example” [0078]. Since this position sensor can obtain both position and orientation, under broadest reasonable interpretation, it is capable of carrying out measurements allowing for determining the position of the sensor within the navigation field.
In regard to a sensor carrier comprising an elongate carrier body that has proximal and distal ends and is capable of enclosing the sensor at its distal end, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. Furthermore, Zhuang discloses “Sheathed position marker assembly 50 comprises a sheath 54 that encases a sensor cable 52 and a position marker 52A located at the end of sensor cable 52” [0086]. Since the position marker assembly can be inserted into a hollow elongate member, the position marker may be used with a compatible position sensor and the sheath encases the sensor cable and position marker 52A located at the end of the sensor cable (i.e. at the distal end), under broadest reasonable 
In regard to a connection mechanism, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the sheath 40, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the connection mechanism being releasably connected to the sensor carrier, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40. This is optional. In the illustrated embodiment the detachable coupling is provided by a threaded connection” [0080]. Since the clip 38 is shown to be located behind the connector base 
	In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 25%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion” [0092, 0082, 0079, 0078, 0098].
	In regard to the length of the elongate carrier body extending from said connection position by a length of at least 25%, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 25% of the length of the distal sterile portion. 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling 
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position marker that may be used with a compatible position sensor” [0078], and is located at the proximal end of said distal sterile portion in a longitudinal direction. Since the sensor can be placed in a 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Zhuang teaches “The system of claim 1, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm” [0092, 0082]. 
In regard to the elongate carrier body extending from said connection position in a distal direction, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 2.5 cm.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein when said sensor ° or less” [0079, 0092, 0078, FIG. 2].
In regard to the sensor carrier being connected with the optionally non-sterile proximal portion via said connection mechanism, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the shaft 42, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the elongate carrier body being arranged in parallel with said sterile distal portion, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow ° or less.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein said distal sterile portion corresponds to a distal needle portion which is suitable for penetrating tissue” [0107, 0096].
In regard to a distal needle portion which is suitable for penetrating tissue, Zhuang discloses “Application of the invention is not limited to taking biopsy samples. For example, apparatus and methods described herein may be applied to positioning needles and other fine members at desired locations within a body for the introduction of a drug, such as an anesthetic, or a radioactive seed for cancer treatment or the like” [0107]. Since the apparatus can be used to position needles and other fine members at desired location in the body, under broadest reasonable interpretation these needles and other fine members contain distal portions which are suitable for penetrating tissue. 
In regard to the distal needle portion being sterile, Zhuang discloses “In some embodiments, sheath 64 of assembly 60 may be provided with a tubiform cover (not shown in FIG. 4), such as a cover 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein said optionally non-sterile proximal portion corresponds to a proximal handle for holding the instrument” [0071, 0118].
In regard to the optionally non-sterile proximal portion corresponding to a handle, Zhuang discloses “FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21” [0071]. As shown in FIG. 1, this handle is located proximally to the needle 21. Additionally, FIG. 1 depicts the handle as being located external to the patient P. Since the handle itself does not enter the patient P, under broadest reasonable interpretation, the handle 20 can be non-sterile. However, there is a possibility that the handle 20 may come into contact with the patient due to movement of the needle deeper into the tissue. In regard to the handle being made sterile Zhuang also discloses “It is also desirable that the material(s) of the sheath and other parts that may contact a patient's tissues be all of: biocompatible; not damaged by commonly available sterilization protocols; and able to withstand expected mechanical forces with a suitable safety margin as is appropriate for invasive medical equipment” [0118]. In this case, the handle 20 constitutes a part that may contact patient’s tissues and since the materials used in the other parts have to be able to withstand commonly available sterilization protocols, under broadest reasonable interpretation, the handle 20 can be made optionally sterile should the physician desire such a feature.  
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein said removable protection device is formed by a cap” [0087, 0088, FIG. 3A].
In regard to a removable protection device, Zhuang discloses “In the embodiment illustrated in FIG. 3A sheath 54 is provided in a sterile first configuration in which end 58A of cover 58 is closed to maintain a sterile condition within cover 58. The sterile condition may comprise, for example, a condition in which hub 56, shaft 57, and the surface 58B of 58 that faces shaft 57 are sterile” [0087]. In this case, the cover 58 maintains a sterile condition to which the distal portion of the needle-like instrument is introduced. As shown in FIG. 3A, the cover 58 surrounds the shaft 57 to which the sensor cable 52 is introduced. Therefore the cover 58 represents a protection device that encapsulates the sterile distal portion. In regard to the protection device being removable, Zhuang discloses “In FIG. 3B cover 58 is shown in a second configuration in which it extends from hub 56 over the portion of sensor cable 52 that is outside of sheath 54. Cover 58 is changed from the first configuration to the second configuration by drawing end 58A of cover 58 toward and past hub 56” [0088]. Since the cover 58 can be moved from a first configuration which covers the shaft 57 (i.e. the needle-like instrument) to a second configuration in which the sensor cable 52 is outside the sheath 54, under broadest reasonable interpretation the protective device is removable. According to the instant specification “Further shown in Fig. 2 is a cap 30 which encloses the sterile distal needle portion 22” [Page 10, Line 24]. Therefore, since the “position marker 52A and sensor cable 52 may be inserted into sheath 54 while sheath 54 is in the first configuration” (i.e. the cover 58 is closed to maintain a sterile condition) [0087], under broadest reasonable interpretation, the cover 58 constitutes a cap that is capable of enclosing the sterile distal needle portion.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein said connection 
In regard to the connection mechanism comprising a clip and the clip rest, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38. In use, clip 38 may be pivoted so that cam 38A clears aperture 37. When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40” [0079]. Since this clip is utilized to couple the sensor cable 32 to connector base 36 in order to position the position marker 32A (i.e. the sensor) inside the sheath, under broadest reasonable interpretation, this clip constitutes a connection mechanism. Since the clip 38 may be pivoted so that the cam 38A clears aperture 37, under broadest reasonable interpretation, this aperture 37 constitutes a clip rest that is capable of receiving the clip.
In regard to the clip being on one of said sensor carrier and said optionally non-sterile proximal portion of said needle-like instrument, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Furthermore, since the clip 38 is connected to the connector base as shown in FIG. 2, under broadest reasonable interpretation, the clip is located on the sensor carrier.
In regard to a clip rest being on the other of said sensor carrier and said optionally non-sterile proximal portion of said needle-like instrument, Zhuang discloses “In use, clip 38 may be pivoted so that 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system according to claim 8, wherein said clip is provided on said sensor carrier and said clip rest is formed on said handle said clip rest defining said connection position” [0080, FIG. 2, 0079].
In regard to the clip being provided on the sensor carrier, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Furthermore, since the clip 38 is connected to the connector base as shown in FIG. 2, under broadest reasonable interpretation, the clip is located on the sensor carrier.
In regard to the clip rest being formed on said handle, Zhuang discloses “In use, clip 38 may be pivoted so that cam 38A clears aperture 37. When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40” [0079]. Since the cam 38A has to clear the aperture 37 in order for the position marker, which is on the needle-like instrument, to be positioned inside the sheath (i.e. the sensor carrier), under broadest reasonable interpretation, optionally non-sterile proximal portion (i.e. the handle) has to include a clip rest in order to make a connection with the aperture 37. 

In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein said needle-like instrument is a disposable article and said sensor carrier is a reusable article” [0106, 0080, FIG. 2].
In regard to the needle-like instrument being disposable, Zhuang discloses “Those skilled in the art will appreciate that sheath 110 may provide a barrier between sensor cable 102 and hollow needle 120. In some embodiments, sheath 110 is disposable” [0106]. Since the sheath surrounds the hollow needle (i.e. the needle-like instrument) and the sheath is disposable, under broadest reasonable interpretation the needle-like instrument is a disposable article. Additionally, Zhuang discloses “Where end 58A of cover 58 is closed in the first configuration, changing cover 58 from the first configuration to the second configuration may involve puncturing or opening cover 58” [0089]. In this case the first configuration maintained “a sterile condition within the cover 58” [0087], therefore puncturing the cover 58 to achieve the second configuration would cause a non-sterile condition within the cover 58. Since “While cover 58 is in the first configuration, sensor cable 52 and position marker 52A may be inserted into sheath 54 and coupled to sheath 54” [0086], and the position marker 52A is located on the needle-like instrument, under broadest reasonable interpretation, the needle-like instrument could become contaminated (i.e. non-sterile) when the cover is moved to the second configuration. In order 
In regard to the sensor carrier being reusable, Zhuang discloses “In some embodiments connector base 106 is reusable” [0106]. As stated previously, “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Since the connector base can be reusable and the connector base is part of the sensor carrier, under broadest reasonable interpretation the sensor carrier is reusable. 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “A sensor carrier for use in a system according to claim 1, wherein: said sensor carrier comprises an elongate carrier body having proximal and distal ends; a sensor is attached to or enclosed by said sensor carrier body close to its distal end, wherein said sensor is suitable for carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field; and said sensor carrier further comprises an adapter allowing to releasably connect said sensor carrier with an optionally non-sterile proximal portion of a needle-like instrument at a connection position and with a predetermined orientation of said elongate sensor carrier body with respect to said needle-like instrument, which needle-like instrument is different from said sensor carrier, such that when said sensor carrier is connected with said instrument via said adapter, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion” [0092, 0086, 0078, 0067, 0079, 0080, 0084, 0073, 0076, 0077, 0087].

In regard to a sensor for carrying out measurements for determining position, Zhuang discloses “Position marker 32A may comprise a six-degree of freedom position marker that may be used with a compatible position sensor to obtain both position and orientation or a three-degree of freedom position marker that provides position information, for example” [0078]. Since this position sensor can obtain both position and orientation, under broadest reasonable interpretation, it is capable of carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field.
In regard to an electromagnetic navigation field, Zhuang discloses “The positions of location markers 15 relative to a global coordinate system are measured by 3D position sensor system 16. […] In some embodiments position base unit 17 generates a magnetic field that is sensed by position markers 15” [0067]. In this case, the global coordinate system can be used determine the position of the markers 
In regard to an adapter allowing to releasably connect said sensor carrier with an optionally non-sterile proximal portion of a needle-like instrument, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes an adapter. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the sheath 40, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the adapter being releasably connected to the sensor carrier, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40. 
Furthermore, in regard to the sensor carrier being in addition to the needle-like instrument, Zhuang discloses “For example, position marker 32A may be provided on the end of a needle. The needle may be inserted into sheath 40, causing position marker 32A to move further along the sheath 40. When position marker 32A is aligned with the tip 42A of sheath 40, the needle may be locked in place at connector base 36 by cam 38A, thereby fixing the location of position marker 32A at tip 42A” [0084]. Since the needle may be inserted into the sheath 40 (i.e. the sensor carrier), under broadest reasonable interpretation, the needle constitutes a needle-like structure that is different from the sensor carrier. Therefore the system includes a sensor carrier in addition to the needle-like instrument.
In regard to the needle-like instrument having a sterile distal portion, Zhuang discloses “It can be appreciated that the apparatus illustrated in FIG. 1 may facilitate the placing of needle 21 into the body of patient P such that needle 21 may be used to acquire a tissue sample or place something at a desirable location within patient P” [0073]. Since the needle 21 is placed within the body of the patient, the distal portion of the needle 21 needs to be sterile in order to avoid contaminating the patient. Furthermore, Zhuang discloses “Needle 21 is detachable affixable to the handle” [0076]. Since the needle can detach from the handle, the needle can under broadest reasonable interpretation be sterilized after removal. Additionally, Zhuang discloses “Embodiments of such methods and apparatus may be applied, for example, to provide a position sensor system that may be used to monitor the position of the tip of a needle in a sterile environment” [0077]. Since the tip of the needle is located in a sterile environment, under broadest reasonable interpretation distal tip of the needle-like instrument is also sterile. 

In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said Zhuang teaches “The sensor carrier according to claim 12, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm” [0092, 0082]. 
In regard to the elongate carrier body extending from said connection position in a distal direction, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with 
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The set of claim 14, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 25%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion” [0092, 0082, 0079, 0078, 0098].
	In regard to the length of the elongate carrier body extending from said connection position by a length of at least 25%, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 25% of the length of the distal sterile portion. 

In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position 
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 33%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 23%, of the length of the distal sterile portion” [0092, 0082, 0079, 0078, 0098].
	In regard to the length of the elongate carrier body extending from said connection position by a length of at least 33%, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 23%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a 
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 40%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 30%, of the length of the distal sterile portion” [0092, 0082, 0079, 0078, 0098].
	In regard to the length of the elongate carrier body extending from said connection position by a length of at least 25%, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.

In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Zhuang teaches “The system of claim 1, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm” [0092, 0082]. 
In regard to the elongate carrier body extending from said connection position in a distal direction, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said 
In regard to claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “The system of claim 1, wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate carrier body is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 15° or less” [0079, 0092, 0078, FIG. 2].
In regard to the sensor carrier being connected with the optionally non-sterile proximal portion via said connection mechanism, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. 
In regard to the elongate carrier body being arranged in parallel with said sterile distal portion, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Furthermore, Zhuang discloses “Sheath 40 comprises a hollow shaft 42 extending from a hub 44. Tip 42A of shaft 42 is closed. Position marker 32A is positioned inside hollow shaft 42 of sheath 40” [0078]. As shown in FIG. 2, the sheath 40 extends toward the sterile distal portion of the needle-like instrument, to which the position marker 32A is attached, in a parallel fashion. Therefore, under broadest reasonable interpretation, the elongate carrier body (i.e. sheath) is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 15° or less.
In regard to claim 20, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said Zhuang teaches “The sensor carrier according to claim 12, wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm” [0092, 0082]. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. US 20120016316 A1 "Zhuang" as applied to claims 1-9 and 11-20 above, and further in view of Jacobsen et al. US 20100234724 A1 "Jacobsen".
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang does not teach that “wherein said connection mechanism comprises a screw connection, or wherein said connection mechanism comprises a latch connection or a snap connection”.
Jacobsen teaches “herein said connection mechanism comprises a screw connection, or wherein said connection mechanism comprises a latch connection or a snap connection” [0067].
In regard to the connection mechanism, Jacobsen discloses “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12. In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168. The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device. Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126. In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection” [0067]. Since the connection mechanism can include cooperating threads, under broadest reasonable interpretation these cooperating threads constitute a screw connection. Additionally, since the connection mechanism can be snaps or other device, under broadest reasonable interpretation, the connection mechanism can comprise a snap connection as well as a latch connection.
. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. US 20120016316 A1 "Zhuang" as applied to claims 1-9 and 11-20 above, and further in view Prisco et al. US 20170095234 A1 “Prisco”.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Zhuang discloses “wherein when said sensor carrier is connected with said needle-like instrument via said connection mechanism [0079, FIG. 2].
In regard to the sensor carrier being connected with said needle-like instrument via said connection mechanism, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking 
Zhuang does not teach “said elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument”.
Prisco teaches “said elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument” [0057, 0053, Claim 6, FIG. 2, 0050].
In regard to the elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument, Prisco discloses “In various embodiments, the needle system 205 can include any number of steerable, flexible needles and respective stylets, as indicated by optional needle 280 and the optional stylet 282 (along with any dedicated or shared actuation, control, sensing, and/or processing elements required for the additional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sensor carrier of Zhuang so as to include the elongate carrier body being arranged substantially parallel to and at a distance from the longitudinal axis of the needle-like instrument as disclosed in Prisco in order to allow for positioning of the needle-like instrument according to the position signal obtained by the sensor within the sensor carrier. Prior to performing a procedure such as a biopsy or ablation it is important to ensure that the needle-like instrument is positioned within the area of interest. By having the elongate body of the sensor carrier be parallel to 
In regard to claim 22, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Zhuang discloses “wherein when said sensor carrier is connected with said needle-like instrument via said adapter” [0079, FIG. 2].
In regard to the sensor carrier being connected with the needle-like instrument via said adapter, Zhuang discloses ““The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes an adapter. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the sheath 40, under broadest reasonable interpretation, the clip 38 makes 
Zhuang does not teach “said elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument”.
Prisco teaches “said elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument” [0057, 0053, Claim 6, FIG. 2, 0050].
In regard to the elongate carrier body of said sensor carrier is arranged substantially parallel to and at a distance from a longitudinal axis of said needle-like instrument, Prisco discloses “In various embodiments, the needle system 205 can include any number of steerable, flexible needles and respective stylets, as indicated by optional needle 280 and the optional stylet 282 (along with any dedicated or shared actuation, control, sensing, and/or processing elements required for the additional needles)” [0057]. Additionally, Prisco discloses “The stylet includes an elongate, flexible body 266 and a steerable portion 268. A sensor element 270 extends axially along a longitudinal axis LA of the body 266” [0053]. Therefore, since the stylet includes an elongate, flexible body 266 and the sensor element extends along the body 266, under broadest reasonable interpretation, the stylet constitutes a sensor carrier that includes an elongate carrier body. Furthermore, Prisco discloses “wherein the stylet includes a sensor conduit configured to maintain the axial position of the sensor element in substantially parallel alignment with a longitudinal axis of the elongate instrument” [Claim 6]. Thus the stylet, including the elongate carrier body (i.e. body 266) can contain a sensor that is substantially parallel to and at a distance from a longitudinal axis of the needle-like instrument (i.e. needle 235). As shown in FIG. 2, the optional needle 280 and its optional stylet 282 are substantially parallel to and at a distance from the longitudinal axis (i.e. LA) of the needle 235 contained within the “flexible sheath 225” [0050]. Since the needle system 205 can contain an optional stylet 282 which is substantially parallel to and at a distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sensor carrier of Zhuang so as to include the elongate carrier body being arranged substantially parallel to and at a distance from the longitudinal axis of the needle-like instrument as disclosed in Prisco in order to allow for positioning of the needle-like instrument according to the position signal obtained by the sensor within the sensor carrier. Prior to performing a procedure such as a biopsy or ablation it is important to ensure that the needle-like instrument is positioned within the area of interest. By having the elongate body of the sensor carrier be parallel to and at a distance from the needle-like instrument, the position of the needle-like instrument can be determined as the needle-like instrument is navigated to the position of interest. Combining the prior art elements according to known techniques would yield the predictable result of locating the needle-like instrument within the body of the patient.
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 01/19/2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive given the amendments to the drawings and specification. The objections to the drawings and specification of in the non-final of 09/17/2020 has been withdrawn. 
Applicant’s argument, see Remarks page 10, filed 01/19/2021, with respect to the rejection of claim 12 under 35 U.S.C. 112(b) has been fully considered and is persuasive given the amendment to 
Applicant’s arguments, see Remarks page 11-14, filed 01/19/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered however, the examiner does not find these arguments persuasive.
The examiner respectfully disagrees with the applicant with respect to the primary reference of Zhuang not teaching “a sensor carrier comprising an elongated carrier body in which a navigation sensor would be enclosed”. The examiner respectfully asserts that Zhuang includes a “sensor carrier comprising an elongated carrier body in which a navigation sensor would be enclosed”. Specifically, in regard to a sensor, Zhuang discloses “FIG. 2 is a side elevation view of sheathed position marker assembly 30 according to an example embodiment. A position marker 32A is located at the end of sensor cable 32. The position of marker 32A can be detected by position sensor 34” [0078]. In this case, the position sensor constitutes a navigation sensor because “information from the position sensor is used to generate a visual display of the location of the position marker, an image of a body showing an indication of the position of the position marker within the body […] Thus guidance information derived for the position marker may be used to position the elongate member at a desired location in the body of a subject” [0092]. Thus the guidance information from the position sensor is used to position (i.e. navigate) the elongate member to a desired location within body. Furthermore, in regard to the sensor carrier comprising an elongate carrier body, Zhuang discloses “Sheathed position marker assembly 50 comprises a sheath 54 that encases a sensor cable 52 and a position marker 52A located at the end of sensor cable 52. Sheath 54 comprises a hub 56 joined to a hollow shaft 57 and a tubiform cover 58 attached to hub 56” [0086]. As shown in FIG. 3A, the sensor cable 52 and position marker 52A are encased within the sheath 54 which includes a hub 56, hollow shaft 57 and a tubiform cover 58. In this case, the sensor cable 52 is inherently connected to the sensor (i.e. navigation sensor). Since the sensor 
In regard to the needle-like instrument being different from the sensor carrier, Zhuang discloses “For example, position marker 32A may be provided on the end of a needle. The needle may be inserted into sheath 40, causing position marker 32A to move further along the sheath 40. When position marker 32A is aligned with the tip 42A of sheath 40, the needle may be locked in place at connector base 36 by cam 38A, thereby fixing the location of position marker 32A at tip 42A” [0084]. Since the needle may be inserted into the sheath 40 (i.e. the sensor carrier), under broadest reasonable interpretation, the needle constitutes a needle-like structure that is different from the sensor carrier. Therefore the system includes a sensor carrier in addition to the needle-like instrument.
In regard to a mobile electromagnetic field generator which is connected to an apparatus for medical imaging, in particular to an ultrasound probe, Zhuang discloses “The positions of location markers 15 relative to a global coordinate system are measured by 3D position sensor system 16. […] In some embodiments position base unit 17 generates a magnetic field that is sensed by position markers 15” [0067]. In this case, the global coordinate system can be used determine the position of the markers 15, therefore this global coordinate system can be used to perform navigation. Since the position base unit can generate a magnetic field (i.e. an electromagnetic field), under broadest reasonable interpretation, the position base unit constitutes a mobile electromagnetic field generator that is capable of generating an electromagnetic navigation field. Furthermore, in regard to the electromagnetic field generator being connected to an ultrasound probe, Zhuang discloses “The position and orientation of probe 12 are monitored by a 3D position sensor system 16. The 3D position sensor 
In regard to a connection mechanism allowing to releasably connect the sensor carrier with the non-sterile proximal portion of said needle-like instrument, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40. This is optional. In the illustrated embodiment the detachable coupling is provided by a threaded connection Connector base 36 and hub 44 may be detachably engageable by other types [of] fittings. Connector base 36 and hub 44 may comprise fittings commonly used in the medical and/or laboratory instruments” [0080] and The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38” [0079]. Since the connector base and the hub 44 are detachable engageable and the needle-like instrument containing the position markers can move through the connector base, under broadest reasonable interpretation, the clip 38 constitutes a connection mechanism that allows for a releasable connection between the sensor carrier and the non-sterile proximal portion of the needle-like instrument.
The examiner acknowledges the addition of claims 21 and 22 and respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mung et al. US 20140024945 A1 “Mung”;
Makower et al. US 20060063973 A1
Mung is pertinent to the applicant’s disclosure because it relates to “a novel ultrasound device for needle procedures is disclosed that comprises a needle with an integrated ultrasound transducer” [Abstract].
Makower is pertinent to the applicant’s disclosure because it includes “FIG. 6C shows a guide catheter 620 that has an elongate body 622 comprising a lumen and a side channel, such as a side tube 626. […] The side lumen 626 may be aligned substantially parallel to the lumen of elongate body 622 and may extend distally to be flush with the distal end of the elongate body 622 or, in some cases, may terminate proximal to the distal end of the elongate body. Side lumen 626 may be permanently or detachably attached to elongate body 622. A suitable endoscope 628 or other imaging device or imaging probe can be introduced through elongate side lumen 626” [0155].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793               

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793